DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al. (US 2013/0275164).

Claims 1, 9 and 17,
Gruber teaches a method implemented by one or more processors comprising: receiving, from a third party developer, dependency graph data created by the third party developer for a third party agent; subsequent to receiving the dependency graph data from the third party developer, receiving, from a user, initial user input to initiate performance of a plurality of actions; in response to receiving ([Fig. 48] [1005-1010] providing assistance with search and reservation requests using a digital assistant; a search request is received from a user through a dialogue interface of the digital assistant, where the search request includes at least a speech input and specifies one or more search criteria for identifying reservable items offered by one or more third-party providers; the conversation screen allows the user to enter text, select search results, and/or interact with various user interface elements presented on the conversation screen; in response to receiving the search request, the digital assistant presents a plurality of search results to the user through the dialogue interface, each search result corresponding to a respective reservable item identified in accordance with the search request; the digital assistant presents a list of search results on the conversation screen; see example on [1009-1012] for booking an Italian restaurant).
subsequent to causing the computing device to perform the first action: accessing the dependency graph data, for the third party agent, to identify one or more additional parameters associated with a second action of the plurality of actions; generating an additional prompt to solicit an additional corresponding value for each of the one or more additional parameters; and causing the additional prompt to be rendered at the computing device of the user; receiving, responsive to the additional prompt, and from the user, yet further user input that includes the additional corresponding value for each of the one or more additional parameters; and causing the computing device to perform the second action, of the plurality of actions, based on the additional corresponding value for the one or ([1018] in addition to booking an Italian restaurant, booking a movie; if the digital assistant had just booked a table for two at an Italian restaurant for Saturday evening at the user's request, and subsequently detected a speech input saying, "I want to catch a movie before the dinner. What's on?" – based on the speech input, the digital assistant can determine explicit search criteria such as Task = Search, SelectionClass = Entertainment Events, Sub-class = Movies, and implicit search criteria such as Date = "Saturday evening" = (e.g., Jun. 9, 2012), Time = "before dinner" = (e.g., between 4:00 PM-6:00 PM), Location = "near restaurant" = (e.g., within 15 miles of Palo Alto); therefore, when paraphrasing the search request, the digital assistant speaks or presents on the conversation screen, "Searching for movies playing between 4:00 PM to 6:00 PM on Saturday").

Claims 2 and 10,
Gruber further teaches the method of claim 1, wherein the dependency graph includes a plurality of nodes and a plurality of edges, each of the plurality of nodes being associated with one or more of the plurality of actions, and each of the plurality of edges being associated with at least one parameter connecting a respective pair of nodes of the plurality of nodes ([0798] [0953-0957] [1007-1009]; search criteria for identifying reservable items include a search class or selection class (e.g., restaurants, entertainment events, etc.), and various constraints (e.g., location, time, price, review, genre, cuisine, etc.); constrains are cuisines of one or more restaurants may be represented as a single ontology in assistant 1002, and mapped to various vocabularies used in different services; that ontology might be hierarchical, and have leaf nodes pointing to specific values from at least one service; for example, one service might have a cuisine value for "Chinese", another for "Szechuan", and a third for "Asian"; the ontology used by assistant 1002 would cause references to "Chinese food" or "Szechuan" to semantically match one or more of these nodes, with confidence levels reflecting the degree of match).

Claims 3 and 11,
Gruber further teaches the method of claim 2, wherein accessing the dependency graph data to identify one or more of the parameters associated with the first action, of the plurality of actions, comprises: identifying a first node associated with the first action and a second node associated with the second action; and traversing each of the plurality of edges, of the dependency graph data and that connect the first node and the second node, to identify one or more of the parameters ([1009] [1018] identifying the first constrain for booking an Italian restaurant; identifying a second constrain for booking a movie based on the first constrain for booking an Italian restaurant; identifying the a search criteria based on the first and second constrains).

Claims 4 and 12,
Gruber further teaches the method of claim 1, further comprising: determining, based on the initial user input, the plurality of actions are associated with the third party agent ([1005] identifying reservable items offered by one or more third-party providers).

Claims 5 and 13,
Gruber further teaches the method of claim 4, wherein determining the plurality of actions are associated with the third party agent comprises determining the initial user input explicitly invokes the third party agent ([0556] services orchestration component(s) 1082 determines 404 an optimal set of service providers to invoke; the optimal set of service providers may support one or more task parameters (returning results that satisfy one or more parameters) and also considers the performance rating of at least one service provider and the overall quality rating of at least one service provider).

Claims 6 and 14,
Gruber further teaches the method of claim 4, wherein determining the plurality of actions are associated with the third party agent comprises determining that an intent included in the initial user input matches a stored intent that is stored in association with the third party agent ([0556] services orchestration component(s) 1082 determines 404 an optimal set of service providers to invoke; the optimal set of service providers may support one or more task parameters (returning results that satisfy one or more parameters)).

Claims 7 and 15,
Gruber further teaches the method of claim 1, wherein the plurality of actions are initiated and performed locally at the computing device of the user ([1006] user device). 

Claims 8 and 16,
Gruber further teaches the method of claim 7, wherein the computing device has no internet connectivity when the plurality of actions are initiated and performed locally at the computing device of the user ([0110] [0510] [0609] client 1304 maintains subsets and/or portions of these components locally; services can include web-enabled services and/or services that access information stored locally on the device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran (US 2014/0278343) – Assistive Agent
Vegesna-Venkata et al. (US 2012/0173612) – Editing an unhosted third party application
Radostev et al. (US 2018/0060300) – Framework for language understanding systems that maximizes reuse through chained resolvers
Gabel et al. (US 2014/0380286) – Dynamically evolving cognitive architecture system based on training by third-party developers
Sarikaya et al. (US 2018/0061401) – Automating natural language task/dialog authoring by leveraging existing content
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656